Exhibit AMENDED AND RESTATED AGENCY AGREEMENT TOYOTA MOTOR FINANCE (NETHERLANDS) B.V. TOYOTA CREDIT CANADA INC. TOYOTA FINANCE AUSTRALIA LIMITED (ABN 48 ) TOYOTA MOTOR CREDIT CORPORATION as Issuers and THE BANK OF NEW YORK MELLON as Agent in respect of a €40,000,000,000 EURO MEDIUM TERM NOTE PROGRAMME Dated 26 September 2008 LON4572729/31 126507-0004 CONTENTS CLAUSEPAGE 1. Definitions And Interpretations 2 2. Appointment of agent and Paying Agents 9 3. Issue of Temporary Global Notes 11 4. Issue of Permanent Global Notes 12 5. Issue of Definitive bearer Notes 13 6. Exchanges 14 7. Terms of Issue 15 8. Payments 16 9. Determinations and Notifications in Respect of Notes 19 10.Notice of Any Withholding or Deduction 20 11.Duties of the Agent in Connection with Early Redemption 20 12.Publication of Notices 21 13.Cancellation, Resale and Reissuance of Notes, Receipts, Coupons and Talons 21 14.Issue of Replacement Notes, Receipts, Coupons and Talons 23 15.Copies of this Agreement and Each Final Terms Available for Inspection 24 16.Commissions and Expenses 25 17.Indemnity 25 18.Repayment by the Agent 25 19.Conditions of Appointment 26 20.Communication Between the Parties 27 21.Changes in Agent and Paying Agents 27 22.Merger and Consolidation 29 23.Notifications 30 24.Change of Specified Office 30 25.Notices 30 26.Taxes and Stamp Duties 31 27.Currency Indemnity 31 28.Amendments:Meetings of Holders 31 29.Calculation Agency Agreement 34 30.Redenomination and Exchange 34 31.Deed Poll 37 32.Descriptive Headings 38 33.CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 38 34.Governing Law 38 35.Counterparts 39 AppendixA TERMS AND CONDITIONS OF THE NOTES 43 AppendixB FORMS OF GLOBAL AND DEFINITIVE NOTES,COUPONS, RECEIPTS AND TALONS 78 APPENDIX B-1FORM OF TEMPORARY GLOBAL NOTE 79 SCHEDULE ONEPART IINTEREST PAYMENTS 86 SCHEDULE ONEPART IIINSTALMENT PAYMENTS 87 SCHEDULE TWOSCHEDULE OF EXCHANGES FOR NOTES REPRESENTED BY A PERMANENT GLOBAL NOTE OR DEFINITIVE BEARER NOTES OR REDEMPTIONS OR PURCHASES AND CANCELLATIONS 88 APPENDIX B-2FORM OF PERMANENT GLOBAL NOTE 89 SCHEDULE ONEPART IINTEREST PAYMENTS 96 SCHEDULE ONEPART IIINSTALMENT PAYMENTS 97 SCHEDULE TWOSCHEDULE OF EXCHANGES OF ATEMPORARY GLOBAL NOTE AND FOR DEFINITIVE BEARER NOTES OR REDEMPTIONS OR PURCHASES AND CANCELLATIONS 98 APPENDIX B-3FORM OF DEFINITIVE BEARER NOTE 99 APPENDIX B-4FORM OF COUPON 102 APPENDIX B-5FORM OF RECEIPT 104 APPENDIX B-6FORM OF TALON 107 AppendixC FORM OF CALCULATION AGENCY AGREEMENT 109 AppendixD FORM OF OPERATING and ADMINISTRATIVEPROCEDURES MEMORANDUM 118 ANNEX A TO APPENDIX DSETTLEMENT PROCEDURES 121 ANNEX B TO APPENDIX DFORM OF FINAL TERMS 126 ANNEX C TO APPENDIX DFORM OF PURCHASER’SCONFIRMATION TO THE ISSUER 165 ANNEX D TO APPENDIX DFORM OF THE ISSUER’SCONFIRMATION TO AGENT AND PURCHASERS 167 ANNEX E TO APPENDIX DTRADING DESK INFORMATION 168 AppendixE FORM OF THE NOTES 170 AppendixF Additional Duties of the Agent 174 AppendixG FORM OF DEED POLL (sUBSTITUTION OF ISSUER) 175 AMENDED AND RESTATED AGENCY AGREEMENT in respect of a €40,000,000,000 EURO MEDIUM TERM NOTE PROGRAMME THIS AMENDED AND RESTATED AGENCY AGREEMENT is made on 26 September 2008 BETWEEN: (1) TOYOTA MOTOR FINANCE (NETHERLANDS) B.V. of Atrium, Strawinskylaan 3105, 1077 ZX Amsterdam, the Netherlands (TMF); (2) TOYOTA CREDIT CANADA INC. of 80 Micro Court, Suite 200, Markham, Ontario L3R 9Z5, Canada (TCCI); (3) TOYOTA FINANCE AUSTRALIA LIMITED (ABN 48 ) of Level 9, 207 Pacific Highway, St Leonards, NSW 2065, Australia (TFA); (4) TOYOTA MOTOR CREDIT CORPORATION of 19001 South Western Avenue, EF12, Torrance, California 90501, U.S.A. (TMCC); and (5) THE BANK OF NEW YORK MELLON of One Canada Square, Canary Wharf, London E14 5AL (the Agent, which expression shall include any successor agent appointed in accordance with Clause 21, and the Paying Agent, which expression shall include any additional or successor paying agent appointed in accordance with Clause 21, and Paying Agent shall mean any of the Agent or the Paying Agents so appointed). WHEREAS: (A)The Issuers (as defined below) determined that a programme agreement dated 30 September 1992 as amended and supplemented or restated by the First Supplemental Programme Agreement dated 31 January 1994, the Second Supplemental Programme Agreement dated 16 May 1996, the Third Supplemental Programme Agreement dated 29 May 1998, the Fourth Supplemental Programme Agreement dated 7 July 1999, the Amended and Restated Programme Agreement dated 31 August 2000, the Amended and Restated Programme Agreement dated 31 August 2001, the Amended and Restated Programme Agreement dated 27 September 2002, the Amended and Restated Programme Agreement dated 26 September 2003, the Amended and Restated Programme Agreement dated 24 September 2004, the Amended and Restated Programme Agreement dated 30 September 2005 and the Amended and Restated Programme Agreement dated 28 September 2006, entered into with the Dealers named therein pursuant to which any of TMF, TCCI or TFA may issue Euro Medium Term Notes in an aggregate nominal amount of up to €12,000,000,000, be amended and restated on 28 September 2007 by the Issuers and each of Merrill Lynch International, Barclays Bank PLC, BNP Paribas, Canadian Imperial Bank of Commerce, London Branch, Citigroup Global Markets Limited, Credit Suisse Securities (Europe) Limited, Daiwa Securities SMBC Europe Limited, Deutsche Bank AG, London branch, Dresdner Bank Aktiengesellschaft, Goldman Sachs International, HSBC Bank plc, J.P. Morgan Securities Ltd., Mitsubishi UFJ Securities International plc, Mizuho International plc, Morgan Stanley & Co. International plc, Nomura International plc, Royal Bank of Canada Europe Limited, The Toronto-Dominion Bank and UBS Limited (together, the Page 1 Programme Dealers) and that such amendments include an increase in the aggregate nominal amount of Euro Medium Term Notes that may be outstanding at any time under the Programme (as defined below) (including Euro Medium Term Notes issued previously under the Programme and Euro Medium Term Notes issued prior to 28 September 2007 by TMCC under its U.S.$30,000,000,000 Euro Medium-Term Note Program last updated on 28
